DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/30/2021 and 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

REASONS FOR ALLOWANCE
4.  	Claims 1-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Koker et al. (US 2018/0293205 A1) teaches An apparatus comprising: a plurality of processing units configured to access a plurality of command from the command buffer, (“the IC package includes a plurality of graphics processing units (GPUs) coupled via a plurality of virtual channels and activation logic to activate the virtual channels” [0035] “During operation, the processing cluster array 212 can receive processing tasks to be executed via the scheduler 210, which receives commands defining processing tasks from front end 208. For graphics processing operations, processing tasks can include indices of data to be processed, e.g., surface (patch) data, primitive data, vertex data, and/or pixel data, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed). The scheduler 210 may be configured to fetch the indices corresponding to the tasks or may receive the indices from the front end 208. The front end 208 can be configured to ensure the processing cluster array 212 is configured to a valid state before the workload specified by incoming command buffers (e.g., batch -buffers, push buffers, etc.) is initiated. Each of the one or more instances of the parallel processing unit 202 can couple with parallel processor memory 222. The parallel processor memory 222 can be accessed via the memory crossbar 216, which can receive memory requests from the processing cluster array 212 as well as the I/O unit 204.” [0053-0054]“The graphics multiprocessor 324 can additionally include one or more fixed function or special function units to perform specific functions such as copy rectangle or pixel blending operations.” [0072]) Koker also teaches a cache to temporarily store the pixels after shading by one or more of the plurality of processing units. (“The vertex processing unit 504 is a programmable execution unit that executes vertex shader programs, lighting and transforming vertex data as specified by the vertex shader programs. The vertex processing unit 504 reads data that is stored in cache, 
However, claims 1-22 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “first processing units each configured to perform the geometry operations concurrently on the set of primitives, and second processing units to process mutually exclusive sets of pixels generated by rasterizing the set of primitives;” Claims 10 and 18 are similar in scope to claim 1, and they are allowed under similar rationale.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   


/MICHELLE CHIN/
Primary Examiner, Art Unit 2619